UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-03364 MAXIM SERIES FUND, INC. (Exact name of registrant as specified in charter) 8515 E. Orchard Road, Greenwood Village, Colorado 80111 (Address of principal executive offices) M.T.G. Graye President and Chief Executive Officer Maxim Series Fund, Inc. 8515 E. Orchard Road Greenwood Village, Colorado 80111 (Name and address of agent for service) Registrant's telephone number, including area code: (866) 831-7129 Date of fiscal year end: December 31 Date of reporting period: June 30, 2010 MAXIM SERIES FUND, INC. Maxim Putnam High Yield Portfolio Semi-Annual Report June 30, 2010 This report and the financial statements attached are submitted for general information and are not authorized for distribution to prospective investors unless preceded or accompanied by an effective prospectus. Nothing herein is to be considered an offer of the sale of any Portfolio of Maxim Series Fund, Inc. (the “Fund”). Such offering is made only by the prospectus(es) of the Fund, which include details as to offering price and other information. MAXIM SERIES FUND, INC. Financial Reports for the Six Months Ended June 30, 2010 Maxim Putnam High Yield Bond Portfolio MAXIM SERIES FUND, INC. MAXIM PUTNAM HIGH YIELD BOND PORTFOLIO STATEMENT OF ASSETS AND LIABILITIES JUNE 30, 2010 UNAUDITED ASSETS: Investments in securities, market value (including $4,461,498 of securities on loan) (1) $ Cash Dividends and interest receivable Subscriptions receivable Receivable for investments sold Unrealized appreciation on forward foreign currency contracts Total assets LIABILITIES: Due to investment adviser Payable upon return of securities loaned Redemptions payable Payable for investments purchased Unrealized depreciation on forward foreign currency contracts Total liabilities NET ASSETS $ NET ASSETS REPRESENTED BY: Capital stock, $.10 par value $ Additional paid-in capital Net unrealized depreciation on investments and forward foreign currency contracts ) Undistributed net investment income Accumulated net realized loss on investments and forward foreign currency contracts ) NET ASSETS $ NET ASSET VALUE PER OUTSTANDING SHARE $ (Offering and Redemption Price) SHARES OF CAPITAL STOCK: Authorized Outstanding (1)Cost of investments in securities $ See notes to financial statements. MAXIM SERIES FUND, INC. MAXIM PUTNAM HIGH YIELD BOND PORTFOLIO STATEMENT OF OPERATIONS SIX MONTHS ENDED JUNE 30, 2010 UNAUDITED INVESTMENT INCOME: Interest $ Dividends Income from securities lending Total income EXPENSES: Management fees NET INVESTMENT INCOME REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS: Net realized gain on investments and foreign currency transactions Net realized gain on forward foreign currency contracts Change in net unrealized depreciation on investments and foreign currency transactions ) Change in net unrealized appreciation on forward foreign currency contracts ) Net realized and unrealized loss on investments, foreign currency transactions and forward foreign currency contracts ) NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ See notes to financial statements. MAXIM SERIES FUND, INC. MAXIM PUTNAM HIGH YIELD BOND PORTFOLIO STATEMENT OF CHANGES IN NET ASSETS SIX MONTHS ENDED JUNE 30, 2, 2009 UNAUDITED INCREASE (DECREASE) IN NET ASSETS: OPERATIONS: Net investment income $ $ Net realized gain (loss) on investments ) Net realized gain (loss) on forward foreign currency contracts ) Change in net unrealized depreciation on investments ) Change in net unrealized appreciation on forward foreign currency contracts ) Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS: From net investment income ) ) SHARE TRANSACTIONS: Net proceeds from sales of shares Reinvestment of distributions Redemptions of shares ) ) Net decrease in net assets resulting from share transactions ) ) Total increase (decrease) in net assets ) NET ASSETS: Beginning of period End of period (1) $ $ OTHER INFORMATION: SHARES: Sold Issued in reinvestment of distributions Redeemed ) ) Net decrease ) ) (1) Including undistributed net investment income $ $ See notes to financial statements. MAXIM SERIES FUND, INC. MAXIM PUTNAM HIGH YIELD BOND PORTFOLIO FINANCIAL HIGHLIGHTS Selected data for a share of capital stock of the portfolio for the period indicated is as follows: Six Months Ended Year Ended December 31, June 30, 2010 UNAUDITED Net Asset Value, Beginning of Period $ Income from Investment Operations Net investment income Net realized and unrealized gain (loss) Total Income (Loss) From Investment Operations ) Less Distributions From net investment income ) From net realized gains ) ) Total Distributions ) Net Asset Value, End of Period $ Total Return ± % ^ % %) % % % Net Assets, End of Period ($000) $ Ratio of Expenses to Average Net Assets % * % Ratio of Net Investment Income to Average Net Assets % * % Portfolio Turnover Rate % ^ % ^ Based on operations for the period shown and, accordingly, are not representative of a full year. * Annualized ± Performance does not include any fees or expenses of variable insurance contracts, if applicable. If such fees or expenses were included, returns would be lower. See notes to financial statements. MAXIM SERIES FUND, INC. MAXIM PUTNAM HIGH YIELD BOND PORTFOLIO NOTES TO FINANCIAL STATEMENTS JUNE 30, 2010 UNAUDITED 1. ORGANIZATION AND SIGNIFICANT ACCOUNTING POLICIES Maxim Series Fund, Inc. (the Fund) is a Maryland corporation organized on December 7, 1981 and is registered under the Investment Company Act of 1940 (the 1940 Act) as an open-end management investment company.The Fund presently consists of fifty-four portfolios.Interests in the Maxim Putnam High Yield Bond Portfolio (the Portfolio) are included herein and are represented by a separate class of beneficial interest of the Fund.The investment objective of the Portfolio is to seek to obtain high current income with capital appreciation as a secondary objective when consistent with the primary objective.The Portfolio is diversified as defined in the 1940 Act. The Portfolio is available as an investment option for insurance company separate accounts for certain variable annuity contracts and variable life insurance policies (variable insurance contracts), to individual retirement account (IRA) owners, to qualified retirement plans and college savings programs, and to asset allocation portfolios that are series of the fund. The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period.Actual results could differ from those estimates.The following is a summary of the significant accounting policies of the Fund. Security Valuation The value of assets in the Portfolio is determined as of the close of trading on each valuation date. Short-term securities with a maturity of 60 days or less are valued on the basis of amortized cost, which approximates fair value. For securities that are traded on an exchange, the last sale price as of the close of business of the principal exchange will be used.If the closing price is not available, the current bid will be used.For securities that principally trade on the NASDAQ National Market System, the NASDAQ official closing price will be used. Foreign securities are valued at the closing price on the security’s primary exchange.If the closing price is not available, the current bid will be used.Foreign exchange rates are determined by utilizing the New York closing rates. Fixed income investments are normally valued on the basis of quotations from brokers or dealers or pricing services, which take into account appropriate factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Independent pricing services are utilized when possible and approved by the Board of Directors.In some instances valuations from independent pricing services are not available or do not reflect significant events in the market between the time the market closed and the valuation time and therefore fair valuation procedures are implemented.Developments that might be considered significant events to trigger fair value pricing could be natural disasters, government actions or significant fluctuations in domestic or foreign markets. For foreign equity securities, factors used in the determination of fair value may include monitoring news to identify significant market or security specific events such as changes in the value of the U.S. securities market, reviewing developments in foreign markets and evaluating the performance of ADRs, futures contracts and exchange-traded funds. For fixed income securities, factors used in the determination of fair value may include, but are not limited to, market data incorporating available trade, bid and other market information such as benchmark curves, benchmarking of like securities, sector groupings and matrix pricing.Model processes such as Option Adjusted Spread models are used to develop prepayment and interest rate scenarios.Price evaluators gather information from market sources and integrate relevant credit information, perceived market movements and sector news into the evaluated pricing applications and models. Investments in securities of non-U.S. issuers have unique risks not present in securities of U.S. issuers, such as greater price volatility and less liquidity. The effect of fair value pricing as described above is that securities may not be priced on the basis of quotations from the primary market in which they are traded, but rather may be priced by another method that the board believes reflects fair value.This policy is intended to assure that the Portfolio’s net asset value fairly reflects security values at the time of pricing. The Portfolio classifies its valuations into three levels based upon the transparency of inputs to the valuation of the Portfolio’s investments.The three levels are defined as follows: Level 1 – Valuations based on quoted prices for identical securities in active markets. Level 2 – Valuations based oneither directly or indirectly observable inputs. These mayinclude quoted prices in markets that are not active orquoted prices for similar assets in active markets.Valuations may also be based on inputs other than quoted prices that are observable for the asset, such as interest rates and yield curves. Additional inputs may be used such as benchmark yields, reported trades, broker/dealer quotes, issuer spreads, prepayment speedsand benchmark securities. Level 3 – Valuations based on inputs that are unobservable and significant to the fair value measurement. The prices of the majority of Level 3 securities were obtained from single broker quotes. As of June 30, 2010, the inputs used to value the Portfolio’s investments were as follows: Description Level 1 Level 2 Level 3 Total Assets $ Bonds Corporate - Common Stock Auto parts & equipment - - Broadcast/media - - Building materials - - Chemicals - - Containers - - Gold, metals & mining - - Financial services - - Health care related - - Household goods - - Independent power producer Machinery - - Oil & gas - - Paper & forest products - - Real estate - - Retail - - Telephone & telecommunications - - Transportation - - Utilities - - Preferred Stock Agency - - Electric companies - - Financial services - - Food & beverages - - Insurance related - - Short-term Investments - - Other Financial Instruments * Total Assets - Liabilities Other Financial Instruments* - - Total Liabilities - - Total $ $ $
